DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 11/24/2020. Amendments received on 11/24/2020 have been entered. As per applicant claims 23-28 were previously cancelled and claim 29 is newly added claim. Accordingly claims 1-22 and 29 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 17, limitation “at least one current sensor mount having a body portion and a clip portion, the body portion having at least one cavity configured to receive the first shielded current sensor and the second shielded current sensor, the clip portion configured to position the sensor mount such that the first shielded current sensor is proximate to the first line side phase connection and the second shielded current sensor is proximate to the second line side phase connection” doesn’t have support in the original filed specification. Specification (paragraph [0082] and fig. 5) discloses that the body portion having at least one cavity configured to receive one shielded current sensor not two sensors (the first and the second shielded current sensor) as claimed. Further clip portion is configured to position the sensor mount such that one shielded current sensor is proximate to the one line side phase connection, for the second sensor second clip (clip 332-1 and clip 332-2) is used as disclosed in fig. 3. More explanation is required in order to properly determine the scope of the claims.
Claims 18-22 depend directly or indirectly on claim 17 and inherent the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (US Pub 2015/0162157) in view of Horan et al. (US Pub 5,486,755).
As of claims 1 and 29, Luebke discloses a communicating circuit breaker for measuring and transmitting information related to power quality and metering data to a remote device (see fig. 1; also see paragraphs [0030] and [0048], the information that indicates the amount of power that the distributed power source(s) is/are generating at any given time... may instead be transmitted using other communications technologies, such as, without limitation, short range (e.g., RF) wireless communications); for 
a line side phase connection and load side phase connection (see figs. 6 and 7; also see paragraph [0026], an AC power source is connected to the load side of a circuit breaker and power is delivered to the line side through the separable contacts of the circuit breaker; see paragraph [0042], The load side of main circuit breaker 70 is coupled to a bus bar 78, and the line side of circuit breakers 62, 66, 72, 74 are coupled to bus bar 78); 
a conductive path configured to be selectively coupled between the line side phase connection and the load side phase connection (see paragraph [0039], “circuit breaker 14-n is structured and configured like branch circuit breaker 14-1 described above (FIGS. 2 and 3)”; see paragraph [0029], “circuit breakers for protecting electrical system 2 from damage due to an overcurrent condition, such as an overload condition or a relatively high level short circuit or fault condition”, therefore the circuit breakers selectively couple the conductive path between the two lines); 
a circuit interrupter configured to selectively couple the conductive path (see paragraph [0039], “circuit breaker 14-n is structured and configured like branch circuit breaker 14-1 described above (FIGS. 2 and 3)”; see paragraph [0029], “circuit breakers for protecting electrical system 2 from damage due to an overcurrent condition, such as 
a current sensor (via Rogowski coil see paragraph [0033], “sensors (not shown; e.g., a number of current transformers or Rogowski coils) forming part of branch circuit breaker”); 
a wireless radio (see paragraphs [0048] and [0059], the information that indicates the amount of power that the distributed power source{s} is/are generating at any given time... may instead be transmitted using other communications technologies, such as, without limitation, short range (e.g., RF [radio frequency, therefore radio]) wireless communication); 
a memory having instructions stored therein (via RAM 30 and EEPROM 32; see fig. 3): 
a processor in electrical communication with the circuit interrupter, the Rogowski coil, the wireless radio and the memory (via microprocessor 26; see fig. 3; also see paragraph [0033]);
 wherein the processor is configured to execute the instructions stored in the memory to collect information from the Rogowski coif (see paragraph [0033], ADC 28 is structured to receive signals, such as a number of current signals (indicating the current of the circuit to which branch circuit breaker 14-1 is connected), that are sensed by sensors (not shown; e.g., a number of current transformers or Rogowski coils) forming part of branch circuit breaker 14-1 and convert those signals to digital data that Is appropriate for microprocessor 26) and to control the wireless radio to communicate the information to the remote device (see paragraph [0033], electronic trip unit 18 also 
Luebke fails to explicitly disclose a sensor mount having a body portion and a dip portion, the body portion having a cavity configured to receive the current sens, the clip portion configured to secure the sensor mount to the conductive path; and shielding material configured to provide magnetic isolation between the Rogowski coil and one or more of the circuit interrupter, the processor, the memory, or the wireless radio.
Horan teaches a coil sensor (abstract) comprising a sensor mount (clip 15, column 4 line 51 to column 5 line 5) having a body portion (15a, see figure 3) and a clip portion (clip portion on 15, not numbered in figure 3), the body portion having a cavity configured to receive the coil (see figure 3, body portion 15a over the coil 12, column 3 lines 35-36), the clip portion configured to secure the sensor mount to the conductive path (see col. 4 lines 11-26, see figure 3, conductive path by 48); and shielding material configured to provide magnetic isolation between the coil and outside the coil (magnetic shield16, see col. 4 lines 19-37).
From the teaching of Horan it would have been obvious to one of having ordinary skill in the art at the time of the invention was filed to modify Luebke with the teaching of Horan, thereby shielding one or more of the circuit interrupter, the processor, the 
As of claim 2, Horan teaches the body portion comprises a non-conductive material (a protective plastic housing 12a. column 3 line 39, see figures 2-3. protecting the coils 12, column 3 lines 32-33) and the shielding material (18, column 4 lines 19-37)is applied to at least a portion of the body portion (see figures 2-3, shielding around the plastic housing 12a protecting the coils).
As of claim 4, Luebke discloses a power supply electrically coupled to the line side phase connection, the current sensor, the circuit interrupter, and the wireless radio (via main power feed 6; see fig. 1; also see paragraph [0028]).
As of claim 5, Luebke discloses the communicating circuit breaker further comprising a housing (see figures 1-2, a housing for the electronics); wherein the current sensor, the circuit interrupter, and the wireless radio are disposed within the housing (see figure 1, housing dots on the outside of the circuitry which includes the coil as part of the sensor, the interrupter as the breakers, the wireless radio as part of the transmitter; see fig. 2, housing for the circuitry also see paragraphs [0031], [0033])
Luebke fails to explicitly disclose wherein the housing has a length, width, and height dimensions of no larger than 2 inches, no larger than 1-3/4 inches, and no larger than 1.14 inches, respectively.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Luebke with the teaching of wherein the housing has a 
As of claim 7, Horan teaches a portion of the conductive path has a longitudinal axis (see col. 4 lines 11-18, via 48, An electrical conductor 48 is connected between the two branches 44, 45 and passes through a central! opening 49 of the toroidal coil 12 to thereby develop a magnetic field in the toroidal coil proportional to the current (lowing through the plate 25) and the current sensor has a central axis (see col. 4 lines 11-18, central opening 49) wherein the sensor mount is secured to the conductive path such that the central axis is perpendicular to the longitudinal axis (see fig. 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (US Pub 2015/0162157) in view of Horan et al. (US Pub 5,486,755) and further in view of Rinaldi et al. (6,295,190).
As of claim 3, combination of Luebke and Horan discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose a second line side phase connection, a second dip and a second current sensor, the second clip coupled to the second line side phase connection, the second clip housing the second current sensor.

From the teaching of Rinaldi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Luebke and Horan with the teaching of Rinaldi for the purpose of assuring a maximum degree of sensitivity for the detection of phase currents (Rinaldi, column 2 fines 20-32).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (US Pub 2015/0162157) in view of Horan et al. (US Pub 5,486,755) and further in view of Hummel et al. (US Pub 2014/0300486).
As of claim 6, Luebke discloses the communicating circuit breaker of claim 1, further comprising: a housing (seefigs.1-2, a housing for the electronics); and wherein the current sensor, the circuit interrupter, the wireless radio, are disposed within the housing (see figure 1, housing dots on the outside of the circuitry which includes the coil as part of the sensor, the interrupter as the breakers, the wireless radio as part of the transmitter, see fig 2. Also see paragraphs [0031], [0033] and 0059]).
Luebke fails to explicitly disclose a temperature sensor disposed within the housing, the temperature sensor arranged to measure a temperature within the housing.

From the teaching of Hummel it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify combination of Luebke and Horan with the teaching of Hummel for the purpose of better controlling the current through the device (Hummel, paragraph 38).
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (US Pub 2015/0162157) in view of Rinaldi et al. (6,295,190).
As of claim 8, Luebke discloses a circuit breaker (abstract), comprising: 
a line side phase connection (see paragraph [0026], an AC power source is connected to the load side of a circuit breaker and power is delivered to the line side through the separable contacts of the circuit breaker (see paragraph [0042], The load side of main circuit breaker 70 is coupled to a bus bar 78, and the line side of circuit breakers 62, 66, 72, 74 are coupled to bus bar 78; see figures 6-7); 
a load side phase connection coupled to the line side phase connection (see paragraph [0028], an AC power source is connected to the load side of a circuit breaker and power is delivered to the line side through the separable contacts of the circuit breaker; paragraph 42, The load side of main circuit breaker 70 is coupled to a bus bar 
a fault interrupter configured to interrupt a current flow between the line side phase connection and the load side phase connection (see paragraph [0036], circuit breaker 14-n is structured and configured like branch circuit breaker 14-1 described above (FIGS. 2 and 3); paragraph 29, circuit breakers for protecting electrical system 2 from damage due to an overcurrent condition, such as an overload condition or a relatively high level short circuit or fault condition, therefore the circuit breakers are a fault interrupter); 
a current sensor configured to measure a current (see paragraph [0033], sensing circuitry (e.g„ including a number of current transformers or Rogowski coils); and 
a wireless radio coupled to the current sensor, the wireless radio to receive a signal from the current sensor to include an indication of the current measured by the current sensor ((see paragraph [0048], the information that indicates the amount of power that the distributed power source(s) is/are generating at any given time... may instead be transmitted using other communications technologies, such as, without limitation, short range (e.g., RF) wireless communications, therefore the sensor data connected to the wireless communications, current is part of the power data) and to send an information element including an indication of the current measured by the current sensor to a breaker controller (see paragraph [0026], an AC power source is connected to the load side of a circuit breaker and power is delivered to the line side through the separable contacts of the circuit breaker; paragraph 42, The load side of 
Luebke fails to explicitly disclose the current sensor arranged proximate to the line side phase connection.
Rinaldi teaches a circuit breaker (abstract) wherein the current sensor arranged proximate to the line side phase connections (abstract, Each phase of the circuit breaker has a Rogowski coil at the line side and load side contacts).
From the teaching of Rinaldi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Luebke with the teaching of Rinaldi for the purpose of assuring a maximum degree of sensitivity for the detection of phase currents (Rinaldi, column 2 lines 20-32).
As of claim 9, Luebke discloses a memory including fault interrupter instructions (via a random access memory (RAM) 30 and an EEPROM 32; see fig. 3) the fault interrupter coupled to the memory and arranged to interrupt the current flow between the line side phase connection and the load side phase connection based in part on the fault interrupter instructions (see figs. 2 and 3; also see paragraphs [0033], [0036], circuit breaker 14-n is structured and configured like branch circuit breaker 14-1 described above (FIGS. 2 and 3); see paragraph [0029], circuit breakers for protecting electrical system 2 from damage due to an overcurrent condition, such as an overload condition or a relatively high level short circuit or fault 
As of claim 10, Luebke discloses that the current sensor is a Rogowski coil (see paragraph [0033] “sensed by sensors (not shown; e.g., a number of current transformers or Rogowski coils”).
As of claim 15, Luebke discloses a power supply coupled to the line side phase connection, the current sensor, the fault interrupter, and the wireless radio (via main power feed 6; see fig. 1; also see paragraph [0028]).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (US Pub 2015/0162157) in view of Rinaldi et al. (6,295,190) and further in view Horan et al. (5,486,755).
As of claims 11-13, Luebke discloses the Rogowski coil (see paragraph [0033]) but is silent regarding a clip coupled to the line side phase connection, the clip housing the coil (claim 11); the clip comprising a plastic body in which the coil is disposed, the plastic body comprising a shielding applied to at least a portion of an exterior surface of the plastic body (claim 12): a second line side phase connection, a second clip and a second current sensor, the second clip coupled to the second line side phase connection, the second clip housing the second current sensor (claim 13).
Rinaldi teaches a second line side phase connection, a second connector and a second current sensor, the second connector coupled to the second line side phase connection (see abstract “each phase of the circuit breaker has a Rogowski coil at the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the Luebke with the teaching of Rinaldi for the purpose of assuring a maximum degree of sensitivity for the detection of phase currents (Rinaldi, column 2 lines 20-32).
Horan teaches a connection is a clip housing a sensor coil (clip 15, see col. 4 line 51 to col. 5 line 5; housing coil 12, see figure 3, body portion 15a over the coil 12, column 3 lines 35-36); the clip comprising a plastic body in which the coil is disposed (a protective plastic housing 12a, col. 3 line 39, see figures 2-3. protecting the coils 12, column 3 lines 32-33), the plastic body comprising a shielding (16, column 4 lines 19-37) applied to at least a portion of an exterior surface of the plastic body (see figures 2-3, shielding around the plastic housing 12a protecting the coils).
From the teaching of Horan it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Luebke and Rinaldi with the teaching of Horan for the purpose of improving the accuracy of the sensor (Horan, col. 1 lines 25-27).
As of claim 14, Luebke discloses that the second current sensor is a Rogowski coil (see paragraph [0033], sensors... Rogowski coils, therefore a second Rogowski coif sensor).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (US Pub 2015/0162157) in view of Rinaldi et al. (6,295,190) and further in view Hummel et al. (US Pub 2014/0300486).
As of claim 16, combination of Luebke and Rinaldi discloses all the limitations of the claimed invention as mentioned in claim 8 above, however it does not explicitly disclose a temperature sensor to measure at least in ambient air temperature proximate to the current sensor.
Hummel teaches a circuit breaker (via switchgear; see paragraph [0002]) comprising a temperature sensor disposed within the housing, the temperature sensor arranged to measure a temperature within the housing (paragraphs 34-38, via temperature sensor 15 measuring the temperature inside and outside the housing of the device 10, see figs. 1a-1b; also see paragraph [0026]).
From the teaching of Hummel it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify combination of Luebke and Horan with the teaching of Hummel for the purpose of better controlling the current through the device (Hummel, paragraph [0038]).
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
As of claim 1, applicant argues that Luebke does not teach a breaker comprising a current sensor.” The Examiner respectfully disagrees.

Luebke discloses that the branch circuit comprises current sensor (a number or current transformers or Rogowski coil; see paragraph [0033]).
With regards to the limitation of sensor mount Luebke is not used to reject these limitations. Horan teaches a coil sensor (abstract) comprising a sensor mount (clip 15, column 4 line 51 to column 5 line 5) having a body portion (15a, see figure 3) and a clip portion (clip portion on 15, not numbered in figure 3), the body portion having a cavity configured to receive the coil (see figure 3, body portion 15a over the coil 12, column 3 lines 35-36), the clip portion configured to secure the sensor mount to the conductive path (see col. 4 lines 11-26, see figure 3, conductive path by 48); and shielding material configured to provide magnetic isolation between the coil and outside the coil (magnetic shield16, see col. 4 lines 19-37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US Pub 2020/0264234) discloses Fault circuit interrupter comprising a Rogowski coil (see abstract).
Rohrbaugh (8,718,123 provided in the IDS) discloses breaker 50 further includes a current sensor 70 disposed to provide a signal on connections 74 to a wireless .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NABIL H SYED/           Primary Examiner, Art Unit 2683